        Case: 3:19-cv-00133-NBB-RP Doc #: 5 Filed: 08/14/19 1 of 3 PageID #: 35




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF
                           MISSISSIPPI, OXFORD DIVISION

CLAUDIA LINARES as spouse of ISMAEL LOPEZ,
Deceased, and Edward T. Autry as Administrator of
the Estate of Ismael Lopez, Deceased                                                 PLAINTIFFS


vs..                                                                     NO. 3:19cv133-NBB-RP


CITY OF SOUTHAVEN, STEVE PIRTLE, in his official capacity
as Chief of Police of the Southaven Police Department, OFFICER
SAMUEL MAZE, Individually and in his official capacity as a Southaven
Police Officer,OFFICER ZACHARY DURDEN, Individually and in his
official capacity as a Southaven Police Officer, and JOHN DOES 1-25   DEFENDANTS



        DEFENDANT ZACHARY DURDEN’S MOTION TO DISMISS BASED ON
         STANDING AND/OR ABSENCE OF JURISDICTION, AND/OR, IN THE
          ALTERNATIVE, DISMISSAL BASED ON SOVEREIGN IMMUNITY


       1. Defendant Durden asserts with documentary support that Plaintiff Linares was not

legally married to Ismael Lopez, that Plaintiff Linares has no standing to sue, no standing exists

for the claims related to Ismael Lopez, that Plaintiff Autry was not properly appointed as

Administrator, and/or that Administrator Autry was appointed Administrator by virtue of

apparent conflicting sworn affidavits and/or material misrepresentations and/or contrary to the

requirements of law thereby voiding his appointment ab initio and moves for dismissal for these

reasons and other reasons articulated in the supporting brief. Neither Plaintiff has standing. All

state law claims are barred by sovereign immunity as applied by and retained by the Mississippi

Tort Claims Act. The persons claimed as legally related to Ismael Lopez in the estate proceeding



                                            Page 1 of 3
       Case: 3:19-cv-00133-NBB-RP Doc #: 5 Filed: 08/14/19 2 of 3 PageID #: 36



seemingly were not related by law including under the laws of the State of Mississippi or any

other applicable laws. No civil rights under the Fourth or Fourteenth Amendments of the United

States Constitution are implicated by the Complaint.

       2. In support of this Motion, Defendant Zachary Durden relies on the following exhibits

attached hereto as well as public records, and governmental websites such as those associated

with immigration matters:

       Exhibit 1 record showing criminal history of Ismael Lopez;

       Exhibit 2       Certified copy of the entire court file from DeSoto County Chancery Court

                       cause # 18-cv-505 which is the estate court matter in which Plaintiff Autry

                       claims appointment as Administrator;

       Exhibit 3       Record from the municipal court of Horn Lake, Mississippi on the arrest of

                       Ismael Rodriguez Lopez in 2013;

       Exhibit 4       Record that Ismael Lopez Rodriguz father was Joel Lopez and his mother

                       was Concepcion Rodriguez;

       Exhibit 5       Record of Rodolfo Linares vital statistic that matches his birth certificate.

       3. The memorandum brief in support of this Motion to Dismiss for lack of jurisdiction

and/or for other reasons reflects that this Defendant is entitled to dismissal in whole or in part of

the claims asserted din the Complaint against him.


       Respectfully submitted, this the 14th day of August, 2019.

                                               /s/ Katherine S. Kerby
                                               Katherine S. Kerby, MSB # 3584
                                               Attorney for Zachary Durden, Defendant




                                             Page 2 of 3
        Case: 3:19-cv-00133-NBB-RP Doc #: 5 Filed: 08/14/19 3 of 3 PageID #: 37




Of Counsel:
Kerby Law Firm
Post Office Box 551
Columbus, MS 39703
email: ksearcyk@bellsouth.net
fax: 662-328-9553
phone: 662-889-3733



                              CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the ECF

system which sent notification of such filing to all Counsel of record including the following:

                                         Michael Carr, Esq.

                                         Murray B. Wells, Esq.

                                         Aaron A. Neglia, Esq.



        SO CERTIFIED, this the 14th day of August, 2019



                                                          s/ Katherine S. Kerby
                                                          KATHERINE S. KERBY




                                               Page 3 of 3
